*210DISSENTING OPINION BY BLAND, P. J.
BLAND, P. J.
(dissenting). — On July 9, 1901, defendant Lloyd entered into a written contract with, the board of education of the city of St. Louis, whereby in consideration of the sum of $104,250 to be paid, he agreed to erect and complete at his own cost, a public school building, in the city of St. Louis, known as the Ralph Waldo Emerson School. On the same date and at the same time, the contract was executed, Lloyd, as principal, and the other defendants, as sureties, executed and delivered to the said board of education the following bond:
“Know all men by these presents, that the undersigned Hiram Lloyd, of the city of St. Louis, as principal, and John W. Reinhardt, Hy. F. Kiel and Gr. A. G-runer, of the city of St. Louis, as sureties, are held and firmly bound unto the board of education of the city of St. Louis in the sum of fifty-two thousand one hundred and twenty-eight and 50-100 dollars ($52,128.50) lawful money of the United States of America, well and truly to be paid to the said the board of education of the city of St. Louis, for which payment well and truly to be made, we bind ourselves, and each of us by himself, our and each of our heirs, executors and administrators, firmly by these presents.
“Signed, sealed and dated at the city of St. Louis this ninth day of July, A. D., 1901.
“The condition of the above obligation is such: That whereas the said Hiram Lloyd has on the day of the date of these presents executed and entered into a certain contract for the performance of certain work and furnishing of certain materials in the contract described, which said contract is hereto annexed:
“Now if the said Hiram Lloyd shall well and truly, perform and fulfill all and every, the covenants, conditions, stipulations and agreements in said contract mentioned as agreed to be performed and fulfilled by him, and if the said Hiram Lloyd shall well and truly make *211all such alterations and additions in said work as may hereafter be ordered by the commissioner directing said work, or be thereafter contracted for or agreed upon, under the terms of the contract hereto' annexed.
“And if the said Hiram Lloyd shall repay to the said the board of education of the city of St. Louis all sums of money which it may pay to other persons on account of work and labor done or materials furnished, which said Hiram Lloyd may fail to do or furnish, and shall pay to the said board of education of the city of St. Louis, all damages it may sustain, by reason of the non-performance or malperformance on the part of the said Hiram Lloyd of any of the covenants, conditions, stipulations or agreements of said contract including all alterations, modifications and additions, as aforesaid, and shall make payment to the parties furnishing the same for all materials used in the work, provided for in the said contract and specifications hereunto annexed including such alterations, modifications and additions and for all labor performed on such work, whether by subcontractor or otherwise, then this obligation shall be void, otherwise the same shall remain in full force and virtue.
“It is moreover understood and agreed that the said sureties hereby expressly waive whatever right they may have to be notified of any such alterations, modifications and additions which may hereafter be agreed upon by the parties to said contract, or said commissioner acting for said board of education, and acknowledged themselves to be bound for all such alterations, modifications and additions as fully as though proper notice thereof had been given to them and they had consented thereto; provided always, that the total extra cost of such alterations, modifications and additions shall not exceed the sum of $5,337 over and above the contract price mentioned in said contract.
“This bond may be assigned by'the obligee to subcontractors, materialmen and laborers, who at the in*212stance of the principal obligor, have furnished work or material towards the completion of the contract, and in case of such assignment it sha 1 inure to the benefit of all such parties alike, in proportion of their respective demands remaining unpaid.”
Plaintiff is a corporation and sued on the bond to recover the sum of $513.81, with legal interest, the alleged value of certain galvanized iron solder, alleged to have been used in the construction of the building. In respect to the iron and solder, the evidence shows that Lloyd contracted with the Quernheim Sheet Metal Works Company, a corporation, to furnish him all the sheet metal, guttering, spouting, hot, water pipes, etc., called for by specifications for a certain sum. The Quernheim Company manufactured and erected all the guttering, spouting, hot water pipes, etc., required in said building and was paid therefor in full by Lloyd. The evidence further shows that the Quernheim Company bought the sheet metal and the necessary solder to convert the metal into pipes from the plaintiff and agreed to pay $513.81 for the same. The evidence also shows that plaintiff sold the material to the Quernheim Company with the knowledge that it was to> be used in the school building, and also on the information that the bond sued on had been given by Lloyd, which as plaintiff’s evidence shows, served as an inducement to it to extend credit to the Quernheim Company.
The court refused the defendants’ instructions and gave the following for plaintiff :
“The court instructs the jury that if they believe and find from the evidence that the plaintiff, the Berger Manufacturing Company, furnished to the Quernheim Sheet Metal Works Company, the sheet metal, consisting of 12,430 pounds No. 24 guage galvanized iron at the agreed price of $3.99 per 100 pounds, and 105 pounds solder at the agreed price of 17 cents per pound, which the said Quernheim Sheet Metal Works Company furnished the defendant Hiram Lloyd, and which the *213said defendant Lloyd used in the construction of the Emerson school building, and if you further find from the evidence that the said Quernheim Sheet Metal Works Company failed to pay the plaintiff for the said material, and that plaintiff has not received payment for the same from any other person then you must find a verdict for the plaintiff, and against the defendants, for the penalty of the said bond, to-wit: the sum of |52,128.50, and you must assess plaintiff’s damages at whatever sum you may believe from the evidence to have been the reasonable market value of the said material at the date of furnishing the same, together with interest thereon from the eighth day of November, 1902, the date of bringing this suit, with six per cent per annum.”
Through a misunderstanding in regard to the position taken by defendants’ counsel, the court denied counsel the right to argue the case to the jury. The verdict was for the plaintiff for the full amount sued for, with legal interest. Defendants appealed.
1. The contention of defendants is that the plaintiff is not protected by the bond sued on, that it is not “nominated in the bond.” For the purpose of construction the bond and contract should be considered as one instrument. Following the stipulations in the contract in respect to payments of the contract pricé for the erection of the building, is the following proviso:
“Provided, that the wages of artisans and laborers, and all those employed by or furnishing materials to the said party of the second part, shall have been paid and satisfied, and in case the said party of the second part shall fail so to pay and satisfy all and every claim and demand against said building as aforesaid, the said party of the first part may, if it deems proper so to do, retain from the moneys due and coming to said party of the second part enough to pay and satisfy such claims and demands, and therewith pay snch claims, it being, however, understood that nothing herein contained shall in any way be construed as impairing the right of *214said party of tbe first part to bold the said party of tbe second part, or bis sureties liable on tbeir bond for any breach of tbe conditions of tbe same.”
One of tbe conditions recited in tbe bond is, that Lloyd should malee payments, to the parties furnishing tbe same, “for all materials used in tbe work provided for in tbe contract and specifications.” This clause in the bond is bro.ader than tbe proviso (quoted) in tbe contract. Tbe building being a public school building, no mechanic’s lien could attach to or be enforced against it, and the evident purpose of tbe proviso in tbe contract and stipulation (quoted) in tbe bond, were to protect those who, bad tbe building been a private one, would have been entitled under tbe law to file á mechanic’s lien against it. Tbe proviso in tbe contract is not broad enough to bring in a materialman who might furnish material to a subcontractor under Lloyd. Tbe stipulation, however, in tbe bond embraces all who might furnish material used in the work provided for in the contract and specifications, hence, if plaintiff furnished material used in tbe work provided for in tbe contract and specifications, it would have been entitled to a lien, if tbe building bad been a private one, therefore it is protected by the bond. Tbe evidence shows that plaintiff furnished the material knowing that it was to be used in tbe building and relying on tbe surety it believed tbe bond furnished. Defendants contend, however, that as tbe material was sold to the Quernheim Company and delivered at the company’s shops, where it was manufactured into pipes and then used in tbe building in its changed form, in fulfillment of tbe contract of the, Quernheim Company with Lloyd, tbe plaintiff did not furnish material that was used in tbe building, within tbe scope and meaning, of the bond. Suppose a carpenter as subcontractor, should agree with the original contractor to furnish the material, manufacture and put in the doors and windows of a building, and should purchase the material of a lumber merchant and out *215of it manufacture the doors and windows at bis shop, and then put them in the building, and should fail to pay for the material, could it be contended that the material furnished by the merchant was not used in the building or that he could have no lien for its value? Or suppose a stonemason should agree with a contractor to prepare and put in place all the cut stone called for by the specifications and should purchase the stone in the rough of a quarry man and have it delivered at his shop to be cut, and should there cut and prepare it for the building and then put it in place, and should fail to pay the quarry man for the stone, could it be said that the quarry man furnished no material that was used in the construction of the building and that he had no right of lien on the building for the value of the stone as furnished to the mason? Plaintiff furnished material to be used in the school building and it was used in its changed form for the purpose for Avhich it was furnished, and the plaintiff would have had a right to a lien on the building for the value of the material, had not the building been a public one. I conclude, therefore, that the plaintiff is “nominated in the bond” and was clearly entitled to recover of defendants the value of the material sued for.
2. Defendants’ counsel, by a misunderstanding of the court in regard to his position, after the giving and refusing of instructions, was denied the right to argue the case to the jury. Ordinarily this would be reversible error. But the material facts in the case were not in dispute. The value of the material sued for was not controverted by defendants. The only question in the case was as to whether or not plaintiff was entitled to sue on the bond. This was purely a question of law. There were no facts, therefore, to be argued before the jury, and I cannot see wherein the most able and ingenious argument to the jury would have changed the result. A different result would have necessitated the setting aside of the verdict. I do not think, therefore, that *216prejudicial error was committed by the refusal of the court to permit the case to be argued to the jury. The judgment is manifestly for the right party and I think it should be affirmed.